Title: I. To Robert R. Livingston, 22 August 1782
From: Adams, John
To: Livingston, Robert R.



Hague August 22d. 1782
Sir

Their High Mightinesses have at length recieved their Instructions from all the Provinces, and I have this day been in Conference with the Grand Committe, who communicated to me the Remarks and Propositions on their Part. To this I shall very soon give my Replication; and I hope the Affair will be soon ended.
I was recieved in state by two of the Lords at the Head of the Stairs, and by them conducted into the Committee Room where the Business is transacted. The Committee consisted of one or more Deputies from each Province, together with the Grand Pensionary Bleiswick and the Secretary Fagel.

I have the honor to be, Sir, your most obedient humble Servant.
J. Adams

